Exhibit 10(j)

 

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made as of November 12, 2007 by and between Perma-Pipe, Inc. a
Delaware corporation, (“Perma-Pipe” or the “Employer”), a wholly owned
subsidiary of MFRI, Inc, a Delaware corporation, (“MFRI” or the “Parent
Company”) and Fati Elgendy, (the “Employee”)

 

RECITALS

 

The Employee has been an employee of the Employer for many years; and

 

The Employer and the Employee desire to confirm their relationship with an
Employment agreement, with ample consideration provided to each party, as
provided for herein; and

 

NOW THEREFORE, in consideration of the premises and the mutual agreement
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

 

1.

Employment Term – The Employer agrees to employ the Employee and the Employee
agrees to serve in the employ of the Employer for a period of five (5) years
commencing on February 1, 2007, (the “Initial Term”), in the position and with
the responsibilities and duties set forth in Section 2 and on the other terms
and conditions set forth in this Agreement. After the expiration of the Initial
Term the Agreement will renew automatically for subsequent one year terms unless
written notice is given by either party at least six (6) months in advance of
the expiration of the Initial Term or any subsequent term. (The Initial Term as
so extended is referred to herein as the “Term”.)

 

 

2.

Position - Duties – The employee shall have the title of Vice-President of the
Parent Company and the title of President and Chief Operating Officer of
Perma-Pipe with such specific duties and responsibilities as he has had in
recent years and as may be assigned from time to time by the Employer. The
Employee shall perform his duties and responsibilities hereunder faithfully and
diligently, in accordance with the budgets and business plans, policies and
procedures of the Employer. The Employee shall devote his full business time and
attention to the performance of his duties and responsibilities hereunder. The
Employee hereby represents that the Employee is not bound by any confidentiality
agreements or restrictive covenants that restrict or may restrict the Employee’s
ability to perform his duties and responsibilities hereunder, and agrees that he
will not enter into such agreements or covenants

 

--------------------------------------------------------------------------------

during the Term, except agreements with the Employer or the Parent Company.  

 

3.

Compensation – During the Term, in consideration of the performance by the
Employee of the services set forth in Section 2 and the Employee’s observance of
the other covenants set forth herein, the Employer shall pay the Employee, and
the Employee shall accept, the salary (the “Base Salary”) and incentive
compensation set forth in the Compensation Plan attached hereto as Exhibit A.
Such Base Salary may be adjusted from time to time by the Employer in accordance
with the Employer’s normal practice.

 

 

4.

Expense Reimbursement – During the term of this Agreement, consistent with the
Employer’s policies and procedures as in effect from time to time, the Employer
shall reimburse the Employee for all reasonable and necessary out-of-pocket
expenses incurred by the Employee in connection with the performance of the
Employee’s duties and responsibilities hereunder, upon presentation of proper
accounts therefore in accordance with the Employer’s policies.

 

 

5.

Other Benefits – During the Term, the Employee shall be entitled to the use of a
car owned or leased at the Employer’s expense and to such benefits as are from
time to time made available to other Reporting Segment Presidents of the
Employer on the same terms and conditions as they are available to
such,Reporting Segment Presidents it being understood that the Employee shall be
required to make substantially the same contributions and payments in order to
receive any of such benefits as may be required of such Reporting Segment
Presidents .

 

The Employer’s benefit package includes both short term and long term disability
benefit programs. The short term disability benefit currently provides, among
other provisions, a standard schedule of partial salary payments over a six (6)
month period following the commencement of a disability. The Employer agrees to
provide for the Employee, in lieu of the standard schedule described above, full
salary payments for the first six (6) months following the commencement of a
disability as determined in good faith by the Employer. All other provisions of
the short term disability program will apply to the Employee on the same terms
and conditions as they are applied to other Reporting Segment Presidents of the
Employer.

 

The long term disability benefit is currently an insured plan funded by the
Employer that currently provides, among other provisions, 60% of earnings not to
exceed $12,000 per month beginning after the six month waiting period covered by
the short term disability plan. The Employer is seeking insurance to increase
the maximum coverage amount for the Employee and its other most senior
executives to $20,000 per month; all other provisions of the long term
disability program would remain unchanged. Notwithstanding the

 

--------------------------------------------------------------------------------

foregoing, there can be no assurance that such additional coverage will be
purchased and the Employer does not hereby commit to providing the Employee any
long term disability benefit other than that which is made available from time
to time to other Reporting Segment Presidents of the Employer.

 

 

6.

Termination of employment – For purposes of this Agreement, “Termination Date”
means the last day of the Employee’s employment with the Employer and
“Expiration Date” means the last day of the Initial Term or any extended term of
this Agreement.

 

 

6.1

Death – In the event of the death of the Employee during the Term, the Employer
shall pay to the Employee’s named beneficiary, or in the absence thereof to the
estate or other legal representative of the Employee any Base Salary and
incentive compensation provided in Section 3 and Exhibit A which accrued prior
to the Employee’s date of death and was not previously paid. The Base Salary
portion shall be paid in accordance with the Employer’s established payroll
payment procedures. The incentive compensation portion shall be prorated to the
date of death and paid within 30 days after the Employer’s auditors have
finished their audit for the fiscal year in which the death occurred but not
later than the 15th day of the third month following the end of such fiscal
year.

 

 

6.2

Disability – The employment of the Employee may be terminated by the Employer as
a result of the Employee’s incapacitation by reason of sickness, accident or
other physical or mental disability after a reasonable effort by the Employer to
accommodate the Employee to enable him to perform his duties under this
Agreement. After such termination, the Employer shall pay to the Employee any
Base Salary and incentive compensation provided in Section 3 and Exhibit A which
accrued prior to the Termination Date and was not previously paid. The Base
Salary portion shall be paid in accordance with the Employer’s established
payroll payment procedures. The incentive compensation portion shall be prorated
to the commencement of the disability and paid within 30 days after the
Employers auditors have finished their audit for the fiscal year in which the
termination occurred, but not later than the 15th day of the third month
following the end of such fiscal year Neither the Employee nor the Employer
shall have further rights or obligations under this Agreement except as provided
in sections 6, 7, 8, 9, 10, 11 and 12.

 

 

6.3

Due Cause – The employment of the Employee may be terminated by the Employer at
any time during the Term for Due Cause, (defined below). In the event of such
termination, the Employer shall pay to the Employee the Base Salary and
incentive compensation provided for in Section 3 and Exhibit A which accrued
prior to the Termination Date and was not

 

--------------------------------------------------------------------------------

previously paid. The Base Salary portion shall be paid in accordance with the
Employer’s established payroll payment procedures. The incentive compensation
portion shall be prorated to the Termination Date and paid within 30 days after
the Employers auditors have finished their audit for the fiscal year in which
the termination occurred, but not later than the 15th day of the third month
following the end of such fiscal year. Neither the Employee nor the Employer
shall have any further rights or obligations under this Agreement, except as
provided in Sections 6, 7, 8, 9, 10, 11 and 12.

 

For purposes hereof, “Due Cause” means (a) a material breach of any of the
Employee’s obligations hereunder (it being understood that any breach of the
provisions 2, 7, 8, 9, 10, 11 and 12 shall be considered material); (b) willful
failure or inability to carry out his duties hereunder or to comply with the
reasonable instructions, orders and directions of the President and/or the Chief
Executive Officer of the Parent Company; (c) that the Employee has been
convicted of, pled guilty to or admitted taking part in any felony or with any
lesser crime or offense involving moral turpitude; (d) a good faith
determination by the Employer or the Parent Company that the Employee is guilty
of fraud, embezzlement, dishonest or other willful or malicious acts of
misconduct related to the Employee’s employment; or (e) a good faith
determination by the Employer or the Parent Company that the Employee is in
violation of the Employer’s alcohol and/or drug policy. In addition, the
Employees employment shall be deemed to have terminated for Due Cause if, after
the Termination Date, facts and circumstances are discovered that would have
justified a termination for Due Cause.

 

 

6.4

Other Termination by the Employer – The Employer may terminate the Employee’s
employment at any time for whatever reason it deems appropriate. Any such
termination shall constitute notice under Section 1 that the Term shall not be
renewed. In the event that the Employer terminates the Employee’s employment
other than pursuant to Sections 6.1, 6.2 or 6.3 The Employee shall be entitled
to the following amounts:

 

(a) The employee’s Base Salary through the Termination Date. (b) An amount equal
to the Base Salary the Employee would have received pursuant to this Agreement ,
based upon his Base Salary rate in effect on the Termination Date, if his
employment with the Employer had continued through the “Salary Continuation
Period,” which shall extend from the Termination Date until the later of (i) the
last day of the Term, or (ii) the termination of the 24 month period commencing
on the Termination Date. The payments described in this Subsection 6.4(b) shall
be paid in equal semi-

 

--------------------------------------------------------------------------------

monthly installments through the Salary Continuation Period without interest in
accordance with the Employer’s established payroll payment procedures.

 

(c) Annual incentive payments with respect to each fiscal year of the Employer
ending on or after the Termination Date

through the fiscal year which includes the last day of the Term. For the first
fiscal year of such annual incentive payments, Employee will receive an amount
equal to 100% of the incentive payment earned by the Employee in the year
immediately prior to the year in which the Termination Date occurred (the
“Baseline Bonus”). For the following fiscal year, if applicable, he will receive
an amount equal to 75% of the Baseline Bonus. For any subsequent fiscal year, he
will receive an amount equal to 50% of the Baseline Bonus. In no event, however,
will Employee receive incentive payments for any fiscal year in which the last
day of the Term Occurs. The Company’s obligation to pay annual incentive
payments under this Subsection 6.4(c) is not dependent on Company performance
for the fiscal years ending on or after the Termination Date. Each annual
incentive payment, shall be paid to Employee after the end of the fiscal year to
which the payment relates, but no later than the 15th day of the third month
following the end of such fiscal year.

 

 

6.5

Employee’s Voluntary Termination – In the event the Employee voluntarily
terminates his employment with the Employer, for whatever reason, the Employer
shall pay to the Employee the Base Salary and incentive provided for in Section
3 and Exhibit A which accrued prior to the Termination Date and has not
previously been paid. The Base Salary shall be paid in accordance with the
Employer’s established payroll payment procedures. The incentive compensation
portion shall be prorated to the Termination Date and paid within 30 days after
the Employers auditors have finished their audit for the fiscal year in which
the voluntary termination occurred.

 

 

6.6

Rights to Benefits – Upon termination of employment under any provision
contained in this Section 6, the rights and benefits of the Employee, his estate
or other legal representative under the employee benefit plans and programs of
the Employer, if any, will be determined in accordance with the terms and
provisions of such plans and programs. Neither the Employee nor the Employer
shall have any further rights or obligations under this Agreement except as
provided in Sections 6, 7, 8, 9, 10, 11 and 12.

 

 

7.

Assignment of Inventions, Improvements and Developments. The Employee hereby
assigns and agrees to assign to the Employer the entire

 

--------------------------------------------------------------------------------

worldwide right, in all inventions, improvements and developments, patentable or
unpatentable, which, during his employment by the Employer he shall have made or
conceived or hereafter may make or conceive, either solely or jointly with
others (a) with the use of the Employer’s time, equipment, materials, supplies,
facilities, or trade secrets or confidential business information or (b)
resulting from or suggested by his work for the Employer or (c) in any way
relating to any subject matter within the existing or contemplated business of
the Employer, including, but not limited to, pre-insulated and/or secondarily
contained piping systems for district heating and cooling systems, oil and gas
flow lines, chemical transportation and related products and materials. All such
inventions, improvements and developments shall automatically and immediately be
deemed to be the property of the Employer as soon as made or conceived. This
assignment includes all rights to sue for all infringements, including those
which may have occurred before this assignment. It is understood that this
Agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Employer was used and which was
developed entirely on the Employee’s own time, the invention related (i) to the
business of the Employer or (ii) to the Employer’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the Employee for the Employer.

 

 

8.

Disclosure. Employee agrees to disclose promptly to the Employer all such
inventions, improvements and developments when made or conceived. Upon
termination of his employment for any reason, Employee shall immediately give to
Employer all written records of such inventions, improvements and developments
and make all full disclosures thereof, whether or not they have been reduced to
writing.

 

 

9.

Aid And Assistance. The Employee agrees, (a) to execute all documents necessary
to protect inventions, improvement and developments assigned pursuant to Section
7, and to obtain, maintain, modify, or enforce any United States or foreign
patent on such invention, improvements or developments; and (b) to cooperate
with the Employer in every reasonable way possible in obtaining evidence for use
in any such proceedings to obtain, maintain, modify or enforce any such patent.
Employee agrees that he shall not receive any additional compensation, other
than reimbursement for reasonable costs and expenses incurred by him, in
complying whth the terms of this section 9

 

 

10.

Agreement Not To Disclose Confidential Information. Employee recognizes and
understands that the business of Employer is worldwide in scope, extending to
all of the 50 states of the United States of America and many foreign countries,
and that a substantial amount of the information used in Employer’s business is
confidential and proprietary to Employer, and that Employer has a legitimate
interest and need to maintain this information in confidence during and
subsequent to his employment. “Confidential

 

--------------------------------------------------------------------------------

Information” shall mean: information disclosed to or known by Employee in
connection with or as a consequence of or through his employment with Employer,
which is not generally known outside of Employer, the parent company and any of
its subsidiaries (collectively, the “Companies”),and which is in fact
confidential, relating to the business of Employer, including but not limited to
inventions, products, machines, apparatus, molds, tools, dies, methods of
manufacture, processes, compositions, formulas, drawings, blueprints,
photographs, slides, motion pictures, videotapes, digital files, computer
software, product specifications, trade secrets, price and discount lists,
customers, customer lists, suppliers, supplier lists, personnel data, business
and marketing plans, ideas, or strategies, financial performance and projections
and cost data. Unless instructed or authorized in writing by Employer, the
Employee agrees that he will not use, publish or divulge to any unauthorized
person any such Confidential Information, during or after the Term.. Upon
termination of his employment Employee shall, on or before his Termination Date,
deliver to Employer any such Confidential Information. The covenant, against
disclosure contained in this section shall terminate as to any Confidential
Information which is published or becomes generally known to the public through
no fault, action or inaction of the Employee, and, except as set forth in
Sections 12 and 13,, shall not preclude the Employee from accepting subsequent
employment with a competitor of Employer or any other employer, wherever
located.

 

 

11.

Return of Information. Upon termination of Employee’s employment relationship
with the Employer, Employee agrees to turn over and return to the Employer all
property in Employee’s possession which belongs to the Employer and all files,
information and data received, held or developed by Employee while employed by
the Employer, (and all copies thereof) including without limitation any lists of
actual or potential customers or vendors.

 

 

12.

Agreement Not to Solicit Employees or Customers. During the period of Employee’s
employment and the Salary Continuation Period, (the” Restricted Period”),
Employee shall not, without the written consent of the Employer, individually or
as a proprietor, partner, joint venturer, stockholder, director, officer,
trustee, principal agent, servant , or in any capacity whatsoever for any
person, firm, partnership, limited liability company or corporation, directly or
indirectly:

 

(a) Participate in the inducement or otherwise solicit or encourage any
customers or vendors of the Companies to breach, modify or terminate any
agreement or relationship they have with such company;

 

(b) Solicit for employment any employees of the Companies or induce or advise
any employee to leave the employ of the Companies, as applicable;

 

--------------------------------------------------------------------------------

(c) Perform service in an capacity for (i) any current customer of the Companies
or (ii) any prospective customer of the Companies with which the Employer or the
Parent Company or any of its subsidiaries was in active business discussions or
negotiation at any time during the 6 month period preceding the Termination
Date;

 

(d) Perform services for any competitor of the Companies or any other third
party in any capacity where Confidential Information would reasonably be
considered to be useful to the competitor or to such other third party to become
a competitor of the Companies;

 

(e) Except to the extent required by applicable law, participate voluntarily
with or provide assistance or information to any person or entity that is
involved in a potential or existing business or legal dispute with the
Companies;

 

(f) In the event of a violation of any provision of this Section 12, the
Restricted Period shall be extended for a period equal to the period beginning
when the activities constituting such violation commenced and ending when the
activities constituting such violation shall have been finally terminated in
good faith;

 

(g) The Employee’s right to compete has been limited only to the extent
necessary to protect the Companies from unfair competition. Employee
acknowledges that nothing herein will prevent him from becoming gainfully
employed in his chosen industry. If the scope or enforceability of the
restrictive covenants contained in this Agreement is disputed, a court or other
tribunal may modify and enforce the covenant to the extent necessary to be
reasonable under these circumstances.

 

 

13.

Other Employment. The intent of this section is to protect the Confidential
Information of the Companies. It is not intended to preclude the Employee from
using knowledge and experience gained prior to his employment at the Employer to
obtain employment elsewhere. During the Restricted Period, the Employee will not
directly or indirectly accept employment with or render services (a) on behalf
of a competitor of any of the Companies in any capacity where the Confidential
Information of the Employer acquired by him during his employment with Employer
would reasonably be considered useful to the competitor, or (b) on behalf of any
other person or company where the Confidential Information would reasonably be
considered useful to such other person or company to become a competitor of any
of the Companies based in whole or in part on such Confidential Information.
Employee’s obligations under this clause shall be limited to those geographic
areas in which such Confidential Information is used by any of the Companies or
is reasonably expected to be used by any of the Companies in the future. It is
understood that the geographical areas set forth in this clause are divisible so
that if this

 

--------------------------------------------------------------------------------

clause is invalid or unenforceable in an included geographic area, that area is
severable and this clause remains in effect for the remaining included
geographic areas in which the clause is valid.

 

 

14.

Waiver Of Additional Consideration And Other Agreements. The Employee has not
been promised, and agrees not to claim, any additional payment or other
consideration, monetary or otherwise, for his performance under this Agreement,
other than his Base Salary and incentive compensation as set forth in Section 3
and Exhibit A. The Employee has not executed and will not execute any agreement
in conflict with this Agreement.

 

 

15.

Binding On Others, Modification. This Agreement shall be binding upon the
Employees heirs, executors, administrators, or other legal representatives or
assigns, and may not be modified except by an instrument in writing signed by
the Chairman of the Board of the Employer or the Chairman of the Board or
President of the Parent Company and by the Employee.

 

 

16.

Change of Control. The benefits hereunder with respect to the rights of the
Employer may be assigned by the Employer to any other corporation acquiring all
or substantially all of the assets of the Employer or to any other corporation
into which the Employer may be liquidated or with which the Employer may be
merged or consolidated. The rights of the Companies, hereunder, shall inure to
the benefit of the Companies and Employee agrees, to execute on request any and
all documents in connection therewith, provided such documents do not expand the
rights of the Employer or the obligations of Employee otherwise provided under
the terms of this Agreement, and that such documents do not reduce Employee’s
rights under this Agreement. Employee may not assign any rights under this
Agreement for any reason.

 

 

17.

Severability. The provisions of this Agreement shall be severable, and if any
provisions of this Agreement shall be held or declared to be illegal, invalid,
or unenforceable, such illegality, invalidity, or unenforceability shall not
affect any other provision hereof, and the remainder of this Agreement,
disregarding such invalid portion, shall continue in full force and effects as
though such void provision had not been contained herein.

 

 

18.

Post Employment. This Agreement shall remain in full force and effect after
termination of the Employee’s employment with respect to those causes which
require him to perform or not to perform certain actions, and with respect to
Employer’s post-termination payment and other obligations.

 

 

19.

Entire Agreement. This agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes and
cancels all prior written or oral agreement or understanding.

 

--------------------------------------------------------------------------------

 

20.

Applicable Law. This agreement shall be deemed to be made and entered into
pursuant to the laws of the State of Illinois, and, in the event of any dispute,
shall be governed by and construed in accordance with the laws of the State of
Illinois. In the event of a dispute regarding this Agreement, the Employee and
Employer agree to submit to the jurisdiction of the United States District Court
for the Northern District of Illinois, Eastern Division and/or the Circuit Court
of Cook County of the State of Illinois and hereby waive any right to claim
these Courts lack personal or subject matter jurisdiction over him or the
dispute.

 

 

21.

Enforcement of Covenants. Employee understands and agrees that the above
covenants are reasonably necessary to protect the business of the Employer and
agrees that, if any court of competent jurisdiction determines that any such
covenants are too broad or result in any unreasonable restrictions, such court
may modify the covenants to make them enforceable to the maximum extent
permitted by law. The Employee also agrees that the remedies at law for breach
of the covenants herein contained are inadequate and that irreparable injury
would result if the restrictions herein are not enforced and that the Employer
shall be entitled to enforce this Agreement by injunction or other equitable
relief, without the necessity of posting bond or security which is expressly
waived by Employee. The Employee agrees that in addition to all remedies
available at law or in equity to the Employer, if the Employee is proven in good
faith to have breached any of the covenants set forth in Sections 10 and 11
hereof the Employer may, as liquidated damages and not as a penalty, cease
paying the Employee any amounts due under this Agreement and the Employee agrees
that all such sums shall be forever forfeited.

 

 

22.

Acknowledgement. The Employee hereby acknowledges that he has read this
Agreement, that he fully understand and accepts the terms hereof, and that the
Employer has given him the opportunity to consult with an attorney or some other
third party to, explain the meaning of the terms of this Agreement prior to his
signing this Agreement.

 

 

23.

Arbitration. In the event any claim or dispute of any nature shall arise out of
or in connection with this Agreement, the interpretation thereof, or the
performance of the parties or their obligations thereunder the party making the
claim (the “Claimant”) shall promptly mail to the other party an affidavit
setting forth with specificity the facts relating thereto and the claim which
such party makes (the “Claim”). If, within sixty (60) days of the delivery of
that affidavit, the other party delivers a counter-affidavit to the Claimant
disputing the Claim or the amount thereof, the dispute shall be resolved as
provided below.

 

If no such counter-affidavit shall be received within such sixty (60) day
period, the amount of the Claim and the facts stated in the affidavit shall be

 

--------------------------------------------------------------------------------

deemed established for the purpose of this Agreement. If a counter affidavit is
delivered, the parties shall have thirty (30) days (which can be extended by
mutual written agreement) (the “Resolution Period”) to attempt to resolve among
themselves any differences. In the event such a resolution occurs, that amount
shall be deemed to be established for the purposes of this Agreement.

 

If such a resolution fails to occur the dispute shall be submitted to
arbitration, using the following procedure. Within seven (7) days after the
expiration of the Resolution Period, the Employer and Employee shall each select
an arbitrator. If either party shall fail to appoint an arbitrator, the sole
arbitrator shall proceed to resolve the dispute according to this Section.

 

The two arbitrators so designated shall promptly select a third arbitrator, and
if the two arbitrators so chosen shall fail to select a third arbitrator within
thirty (30) days of the date on which the second of said two arbitrators is
chosen, the third arbitrator shall be selected by the American Arbitration
Association. The determination of the Claim by a majority of the arbitrators
shall be binding upon all parties and shall establish the amount of loss, damage
compensation, or expense for the purpose of this Agreement. The arbitrators, or
a majority of them, shall promptly deliver to the parties a certificate setting
forth their determination and the reasons thereof. The arbitration provided for
herein shall be conducted in accordance with the rules of the American
Arbitration Association. The Courts of the State of Illinois located in Cook
County and the federal courts within such State shall have jurisdiction with
respect to the enforcement of any arbitral award and all other matters relating
to any arbitration hereunder and judgment of such court shall be entered upon
any such award. The parties submit themselves to the jurisdiction of the courts
within such State for all purposes related to arbitrations arising under this
Article. Regardless of who prevails in the arbitration the costs of the
arbitration shall be paid one-half by Employer and one-half by Employee.

 

 

24.

Taxes. The Employer shall be entitled to deduct or withhold all applicable
federal, state and local taxes where required on all amounts and/or other
benefits payable to the Employee or any permitted successor in interest.

 

 

25.

Effect of Section 409A of the Tax Code. This Agreement shall be construed in a
manner consistent with the requirements of Section 409A of the Internal Revenue
     Code of 1986, as amended (the “Code”). In particular, to the extent that
any provision of this Agreement would result in the applicability of the
additional tax under Section 409A, such provision shall be deemed modified so as
to avoid such applicability; provided, however, that such modification shall not
result in the material diminution of benefits payable to Employee under this
Agreement. In addition, the parties recognize that, to the extent that Employee
is considered a “specified employee” for purposes of Section 409A of the Code,
and that payments or benefits hereunder must be

 

--------------------------------------------------------------------------------

postponed until the end of the six month period following the Termination Date,
such delay shall be implemented but, upon expiration of the six month period,
all payments so delayed and otherwise due Employee under this Agreement shall be
paid to him as promptly as permissible under Section 409A of the Code.

 

 

26.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

 

27.

No Implied Waivers. Failure of either party at any time to require performance
by the other party of any provision hereof shall in no way affect the full right
to require such performance at any time thereafter. Waiver by either party of a
breach of any obligation hereunder shall not constitute a waiver of any
succeeding breach of the same obligation. Failure of either party to exercise
any of its rights provided herein shall not constitute a waiver of such right.

 

 

28.

Capacity of Parties. The parties hereto warrant that they have the capacity and
authority to execute this Agreement.

   

Executed at Niles, IL, this 12 day of November, 2007.

 

 

WITNESS:

FOR THE EMPLOYER

 

 

 

____________________________________

_____________________________

 

MFRI, Inc. Bradley Mautner, President

MFRI, Inc. David Unger, Chief Executive Officer

  EMPLOYEE  

 

______________________________

 

Fati Elgendy

 

 

 

 

 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT FOR FEG  

 

 

D. Unger draft 5/1/07

Draft 2 with Mike Paull comments

Draft 2 with revisions from 6/8 meeting of BM & DU

Draft 3 with additions by BM 6/18/07

Draft 4 with additions proposed by Mike Paull on 6/19/07

Draft 5 with change in 6.4 responding to FEG’s lawyer and other changes from
discussions among David Unger, Mike Paull and Brad Mautner through 8/3/07

Draft 6 with changes described in D. Unger memo of 9/20/07

Draft 7 with changes suggested by Mike Paul and latest FEG/DU discussion

Draft 8 MLB Comments--- 10/25/07

Draft 9 with W&S comments --- 11/2/07

Draft 11 DU edit of W&S comments --- 11/15/07

Draft 12 includes JR response to DU memo of 1/16/08---1/22/08

 

DU BELIEVES THAT THIS DRAFT 12 IS FINAL AND ACCEPTABLE TO ALL PARTIES

 

--------------------------------------------------------------------------------



 

 

 

 

 